METHOD AND SYSTEM FOR DETERMINING
AN EXPOSURE TEMPERATURE OF
AN ENGINE COMPONENT USING
LUBRICATION FLUID ANALYSIS



EXAMINER’S COMMENT

The Applicant’s amended Fig. 4 has been approved and entered. All drawing objections being overcome, the Applicant’s drawings have now been accepted. 

REASONS FOR ALLOWANCE

Claims 1 - 20 have been found to be allowable over the prior art for the same reasons as was set forth in the previous Office Action dated April 22, 2022.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.








/Eric S. McCall/Primary Examiner
Art Unit 2856